Citation Nr: 9921463	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-14 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for status post extra 
capsular cataract extraction with posterior capsular intraocular 
lens implantation, right eye.  

4.  Entitlement to service connection for chronic bronchitis with 
emphysema.  


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel




INTRODUCTION

The appellant served in the recognized guerrilla service from 
April to August 1945 and had service in the Regular Philippine 
Army from August 1945 to March 1946.

In March 1997, the appellant filed an application for 
compensation for disabilities allegedly sustained during active 
service.  This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO) which denied the 
appellant's claims.  

In a February 1999 statement, the appellant appeared to indicate 
that he was seeking service connection for a dental disability.  
That issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between bilateral 
hearing loss and the appellant's active service.  

2.  There is no competent evidence of a nexus between arthritis 
and the appellant's active service.

3.  There is no competent evidence of the incurrence of an eye 
disability during service, nor is there evidence of a medical 
nexus between the currently diagnosed status post extra capsular 
cataract extraction with posterior capsular intraocular lens 
implantation of the right eye and the appellant's active service.  

4.  There is no competent evidence that the appellant currently 
has chronic bronchitis with emphysema.  


CONCLUSION OF LAW

The claims of entitlement to service connection for bilateral 
hearing loss, arthritis, status post extra capsular cataract 
extraction with posterior capsular intraocular lens implantation 
of the right eye and chronic bronchitis with emphysema are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to service connection for a 
number of claimed disabilities, which he attributes to his World 
War II service.  In the interest of clarity, the Board will first 
describe the factual background of this case; then review the 
law, VA regulations and other authority which is relevant to this 
case;  and finally proceed to analyze the appellant's claims and 
render a decision.

Factual Background

Relevant service records consist of an Affidavit for Philippine 
Army Personnel completed by the appellant in February 1946.  In 
the affidavit the appellant reported no wounds or illnesses 
during service.  The service medical records are pertinently 
negative for any claimed disability.

There are no medical records covering several decades after 
service.

In support of his claims the appellant has submitted private 
medical records dated from May 1991 to December 1997.  Treatment 
records from Veterans Memorial Medical Center show treatment for 
hearing loss in April 1992 and treatment for arthritis in July 
1992.  A medical certificate dated in March 1997 from Ospital ng 
Makati shows that the appellant was confined from November 17th 
to the 18th 1996 for status post extra capsular cataract 
extraction with posterior capsular intraocular lens implantation, 
right eye.  

In a December 1997 statement, Dominador Concepcion, Jr., M.D., 
reported that he had treated the appellant on and off for 
productive cough, chest pain, and dyspnea from 1980 to the 
present.  The diagnoses were emphysema and chronic bronchitis 
secondary to tobacco use.  He further reported that there were no 
hospital records such as X-ray films, electrocardiograph 
tracings, or blood tests available because the appellant was 
being treated as an outpatient.  

The appellant was accorded a VA examination in October 1998.  At 
that time, he reported an occasional cough with occasional 
phlegm.  On examination, there was no evidence of emphysema or 
chronic bronchitis.  Pulmonary function test for pre and post 
bronchodilator diffusion capacity of carbon monoxide and lung 
volume studies yielded normal results.  

Law and Regulations

Service connection

In general, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998). Where a veteran served 90 days or more during a period of 
war or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis or sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998). 

Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection. The presumptive provisions of the statute and 
the implementing VA regulations are intended as liberalizations 
applicable when the evidence would not warrant service connection 
without their aid. 38 U.S.C.A. § 1113(b) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303(d) (1998); see Douglas v. Derwinski, 2 
Vet. App. 103, 108-09 (1992).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Well grounded claims

The threshold question that must be resolved with regard to a 
claim is whether an appellant has presented evidence of a well 
grounded claim. See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  See Murphy, 1 Vet. App. at 81.  If a claimant 
has not filed such a claim, the appeal must fail. 38 U.S.C.A. § 
5107(a) (West 1991).  An allegation that a disability is service 
connected is not sufficient; the claimant must submit evidence in 
support of a claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim. Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  If a claimant has not submitted evidence of a 
well-grounded claim, there is no duty on the part of VA to assist 
him or her in developing pertinent facts pertinent to that claim. 
38 U.S.C.A. § 5107(a) (West 1991).

Generally, for a claim to be well grounded a claimant must submit 
each of the following: (1) a medical diagnosis of a current 
disability; (2) medical evidence, or in certain circumstances lay 
evidence, of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the in-
service injury or disease and the current disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 
604 (Fed. Cir. 1996) (table). 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993). Where the determinative issue involves a question 
of medical diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).   Lay assertions of medical causation will not suffice 
initially to establish a plausible, well grounded claim, under 38 
U.S.C.A. § 5107(a).  See Grottveit, supra. If no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded. 

Analysis

As a preliminary matter, the Board notes that evidentiary 
assertions accompanying a claim for VA benefits must be accepted 
as true for purposes for determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of the 
person making the assertion.  See King v. Derwinski, 5 Vet. App. 
19, 21 (1993).

The evidence does not reflect that the appellant currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation competent.

Bilateral Hearing Loss and Arthritis 

In April 1992, approximately 45 years after service, the 
appellant was treated for sensorineural hearing loss. There is no 
medical evidence linking hearing loss to active service.  The 
presumption of incurrence during active service is not applicable 
as this diagnosis was not within the initial post-service year.  
In fact, the diagnosis is more than forty-five years following 
the appellant's separation from service.

In July 1992, the appellant was treated for arthritis.  There is 
no medical evidence linking arthritis to active service.  The 
presumption of incurrence during active service is not applicable 
as there was no diagnosis within the initial post- service year.  
In fact, the diagnosis is more than forty-five years following 
the appellant's separation from service.

What is lacking under the Caluza test is medical nexus evidence 
to the effect that the appellant's bilateral hearing loss and 
arthritis are related to his active service. Specifically, there 
is no medical evidence to establish a causal link between the 
appellant's disabilities and his active service.  The appellant's 
opinion that his bilateral hearing loss and arthritis are 
directly related to active service does not meet this standard.  
As indicated in Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992), questions of medical diagnosis or causation require the 
expertise of a medical professional.  The appellant has neither 
presented nor indicated that evidence exists which tends to 
establish that a causal relationship exists between his post-
service disabilities and active service.  See also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The appellant has contended that his current bilateral hearing 
loss and arthritis are the result of his participation in combat 
operations, specifically being the result of Japanese mortar 
attacks.  The Board has no reason to doubt that the appellant is 
a combat veteran.  Pursuant to 38 U.S.C.A. § 1154(b), in the case 
of a combat veteran, VA shall accept satisfactory lay or other 
evidence of incurrence of injury or disease alleged to have 
occurred in service, notwithstanding the fact that there is no 
official record of such incurrence in service.  See also 38 
C.F.R. § 3.304(d).  However, 38 U.S.C.A. § 1154(b) does not 
eliminate the need for medical evidence showing a nexus between 
service and the condition for which service connection is sought.  
See Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  In this 
case, such medical evidence is lacking and the appellant's claims 
fail on that basis.


Status Post Extra Capsular Cataract Extraction with Posterior 
Capsular Intraocular Lens Implantation, Right Eye

As noted in the factual background section above, the appellant 
currently has the claimed right eye disability.  The first prong 
of the Caluza test, current disability, has thus been satisfied.

The appellant's available service medical records do not show any 
treatment for a right eye disability.  The appellant did not 
report any right eye disability on his February 1946 Affidavit 
for Philippine Army Personnel.  The appellant has not been 
specific as to how his claimed eye disability was incurred during 
service; in a February 1999 statement he merely indicated that he 
incurred a cataract due to conditions of service.  The second 
prong of the Caluza test, in-service incurrence, has not been 
satisfied.

While there is competent evidence that the appellant has a right 
eye disability, under Caluza he is also required to submit 
competent evidence linking his current right eye disability to 
service.  As a lay person, the appellant is not competent to 
offer an opinion as to a nexus between his right eye disability 
and service.  There is no competent medical nexus evidence of 
record.  In the absence of evidence of a medical nexus between 
the right eye disability and service, the claim for service 
connection is not well grounded and is accordingly denied.  

Chronic Bronchitis with Emphysema Secondary to Tobacco Use

The appellant's service medical records do not show any treatment 
for chronic bronchitis with emphysema.  The only post-service 
clinical evidence consists of the diagnoses of emphysema and 
chronic bronchitis secondary to tobacco use reported by the 
appellant's private physician in December 1997.  There are no 
clinical records or diagnostic test results provided to support 
the existence of the claimed disabilities.  

In an effort to assist the appellant in the development of his 
claim, the RO scheduled a thorough VA examination, with 
appropriate diagnostic testing.  This examination was conducted 
in October 1998.  Physical examination revealed no evidence of 
emphysema or chronic bronchitis.  Pulmonary function tests were 
normal.  No diagnosis was made.  

The Board notes in passing that, even if a current pulmonary 
diagnosis existed, there is no medical nexus evidence linking 
such diagnosis to service.  In essence, the appellant contends 
that he became addicted to tobacco because he received free 
cartons of American cigarettes during service.  He also has 
contended that exposure to the elements and other hardships of 
service caused his alleged pulmonary problems.  However, as a lay 
person, the appellant is not competent to diagnose nicotine 
dependence, and there is no such diagnosis otherwise of record.  
Nor is the appellant competent to ascribe his alleged pulmonary 
problems to incidents of service over 50 years ago.  See 
Espiritu; Grottveit.

The Court has held that "[i]n the absence of competent medical 
evidence of a current disability and a causal link to service or 
evidence of chronicity or continuity of symptomatology, a claim 
is not well grounded."  Chelte v. Brown, 10 Vet. App. 268 
(1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
Court noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such incidents 
had resulted in a disability.  In Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992), the Court held that the failure to demonstrate 
that a disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.

In the absence of competent evidence of current chronic 
bronchitis with emphysema, the claim for service connection is 
not well grounded and the claim is accordingly denied.  


Conclusion

For the reasons and bases discussed above, the Board finds that 
the appellant's claims for bilateral hearing loss, arthritis, 
status post extra capsular cataract extraction with posterior 
capsular intraocular lens implantation of the right eye and 
chronic bronchitis with emphysema are not well grounded.  38 
U.S.C.A. § 5107(a).  In view of the foregoing, the Board finds 
that no further duty to assist as mandated by 38 U.S.C.A. § 
5103(a), with respect to the appellant's claims.

Additional Matters

Because the appellant's claims for service connection are not 
well-grounded, VA is under no duty to further assist her in 
developing facts pertinent to that claim. 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.159(a); Epps v. Gober, 126 F.3d 1454 (Fed. Cir. 
1997).  VA's obligation to assist depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The Court has held that the obligation exists only in 
the limited circumstances where the claimant has referenced other 
known and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  In this case, VA is not on notice of any other known and 
existing evidence which would make the adjudicated service 
connection claims plausible.  The Board's decision serves to 
inform the appellant of the kind of evidence which would be 
necessary to make his claim well-grounded, namely competent 
medical evidence of the claimed current pulmonary disability as 
well as competent medical evidence which provides a nexus between 
the appellant's and all of his claimed disabilities.



ORDER

A well grounded claim not having been submitted, service 
connection for bilateral hearing loss is denied.

A well grounded claim not having been submitted, service 
connection for arthritis is denied.  

A well grounded claim not having been submitted, service 
connection for status post extra capsular cataract extraction 
with posterior capsular intraocular lens implantation, right eye 
is denied.  

A well grounded claim not having been submitted, service 
connection for chronic bronchitis with emphysema is denied.  




		
	Barry F. Bohan
 	Member, Board of Veterans' Appeals



 

